Title: To Benjamin Franklin from Charles-Guillaume-Frédéric Dumas, 20 November 1783
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


          
            Monsieur
            Lahaie 20e. Nov. 1783
          
          J’ai reçu la faveur du 10e., que m’a faite de votre part Mr. Votre Petit-fils, auquel vous voudrez bien permettre que j’en témoigne ici ma reconnoissance, en me recommandant

toujours à une bonne part dans son amitié, qui m’est précieuse. J’ai envoyé tout de suite les Papiers concernant la translation du Congrès à Princeton, à mon ami à Leide, pour qu’il en soit fait usage dans son papier & dans les papiers hollandois; ce qu’il m’a promis. Cela est très à propos, depuis trois mois sur-tout, que les Anglomanes n’ont cessé d’abuser le public sur cette affaire, en la représentant au désavantage du Congrès & de la Confédération Américaine, pour ébranler la confiance des Rentiers.
          L’incluse pour le Congrès vous apprendra Monsieur ce qui se passe ici de plus nouveau. Vous voudrez bien avoir la bonté de la fermer & faire acheminer par L’Orient ou Port-Louis. Je fais bien des voeux pour votre bonne santé, & suis avec tout le respectueux attachement qui vous est voué, De Votre Excellence Le très-humble & très obeissant serviteur,
          
            C. w. f. Dumas
            Paris à Son Excellence Mr. Franklin
          
         
          Addressed: à Son Excellence / Monsieur Franklin, Esqr. / Mine. Plenipo: des Etats-Unis / d’Amérique, / à Passy./.
        